DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim limitation “dispense unit” in claims 1 and 6 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “dispense” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 6 has/have been interpreted to cover “nozzle” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0032).

Claim limitation “image capturing device” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “image capturing” without reciting sufficient structure to achieve the function.  Furthermore, the generic 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “camera” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0035).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “configured to calculate a total volume of the first liquid dispensed on the substrate to cover the substrate with less than fifty percent excess volume.” This limitation is indefinite since the expression “less than fifty percent excess volume” does not provide a reference to the required volume necessary to determine the percentage. The limitation will be interpreted as “configured to calculate a total volume of the first liquid dispensed on the substrate to cover the substrate with less needed to cover the substrate” in accordance with Applicant’s specification (Spec., para 0006).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davlin (US 2003012868, already of record) in view of Fitzsimmons (USP 6493078).
Regarding claims 1 and 5, Davlin teaches a system for dispensing liquid on a substrate, the system comprising: 

a dispense unit (143) configured to dispense liquid on a working surface of the substrate (112) while the substrate (112) is being rotated on the substrate holder (111) (para 0021); 
an image capturing device (121) positioned to capture images of liquid progression across the working surface of the substrate (112) (para 0022 0031); and 
a processor (implicit of digital computer) configured to examine images of movement of a first liquid on the working surface of the substrate (112), and generate feedback data while the substrate (112) is rotating with the first liquid thereon (para 0025-0039; see for example Figs. 3-5); and 
a system controller (120) connected to the substrate holder (111) and connected to the dispense unit (143), the system controller (120) configured to adjust a given dispense operation of the first liquid on the working surface of the substrate (112) in real-time based on the feedback data corresponding to the given dispense operation (para 0007, 0022, 0025-0039; see for example Figs. 3-5). 

Davlin does not explicitly teach a stroboscope configured to illuminate the working surface of the substrate with repeated flashes of light, wherein the stroboscope is configured to illuminate the working surface of the substrate at a predetermined frequency.
However, in the same field of endeavor, Fitzsimmons teaches a stroboscope configured to illuminate the working surface of the substrate with repeated flashes of 

Regarding claim 2, Davlin further teaches that the system controller (120) is configured to adjust a volume of the first liquid dispensed onto the working surface of the substrate (112) while the substrate (112) is rotating based on the feedback data (para 0007, 0022, 0025-0039; see for example Figs. 3-5). 

Regarding claim 3, Davlin further teaches that the system controller (120) is configured to adjust a rotational velocity of the substrate holder (111) based on the feedback data (para 0007, 0022). 

Regarding claim 6, Davlin further teaches that the dispense unit (143) is configured to dispense selective amounts of photoresist on the substrate based on input from the system controller (120) (para 0007, 0022, 0025-0039; see for example Figs. 3-5). 



Regarding claim 8, Davlin system controller (120) is configured to dispense an additional volume of the first liquid on the working surface of the substrate (112), the additional volume of the first liquid being sufficient to complete full coverage of the first liquid on the substrate (112) (para 0030). 

Regarding claim 10, Davlin further teaches that the dispense unit (143) is configured to dispense selective amounts of various kinds of liquid on the substrate (112) based on input from the system controller (120) (para 0021, 0031). Davlin further teaches a reservoir 141 connected to dispense unit (143) that is capable of storing various flowable substances (para 0021; see for example Fig. 2). Thus, it is wholly expected that Davlin is fully capable of dispensing developer since Davlin discloses every structural feature required to dispense developer. The expression “configured to” associated with “negative tone developer” relates to functional language that does not have a limiting effect on the claimed dispense unit since photoresist and developer are dispensed using identical equipment, and Davlin explicitly mentions photoresist as merely a non-limiting example (see MPEP 2103(C)). 
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP 2114(II)).

Regarding claim 11, Davlin further teaches that the processor (implicit of digital computer) is configured to monitor a coating progression of an initial volume of a flowable substance on the working surface of the substrate (112) based on camera images (para 0030-0031). Davlin further teaches that the processor determines substrate coverage of the flowable substance based on image pixels. Thus, Davlin discloses every structural feature required for monitoring a coating progression of developer since, for example, photoresist and developer would be not distinguishable by the processor. The expression “configured to” associated with the term “developer” does not have a limiting effect on structures such as the camera or processor ((see MPEP 2103(C)).
Similarly, the image pixels correspond to feedback data capable of indicating a de-wetting condition since, as taught by Davlin, the image pixels provide contrast between the uncovered substrate regions and coated substrate regions (para 0031). 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP 2114(II)).


Regarding claim 12, Davlin further teaches that the system controller (120) is configured to adjust the rotational speed of the substrate holder (111) based on images (feedback data) to control the coverage of the photoresist (liquid) over the surface of the wafer (substrate) (para 0007, 0022). This implies that the system controller (120) is configured to increase the rotational velocity based on feedback indicating insufficient coverage (see MPEP 2144.01).

Regarding claim 13, Davlin further teaches that the system controller (120) is configured to adjust the rotational speed of the substrate holder (111) based on images (feedback data) to control the coverage of the photoresist (liquid) over the surface of the wafer (substrate) (para 0007, 0022). This implies that the system controller (120) is configured to decrease the rotational velocity based on images indicating the flow of the liquid (see MPEP 2144.01).

The expressions “outer meniscus” and “inner meniscus” in claims 19 and 20 have been interpreted according to Applicant’s specification to refer to the edge of the liquid (Spec., para 0042, 0047; Drawings, Figs. 2 (ref. no. 129) and Fig. 7 (ref. no. 121)).

Davlin further teaches that the processor (120), based on examination of video of movement of photoresist, is configured to monitor a coating progression of photoresist across the working surface of the substrate (para 0030, 0031). This implies monitoring inner and outer edges of the liquid since the inner and outer edges of the liquid determine progression of the photoresist (see MPEP 2144.01).

Regarding claim 17, Davlin further teaches that the dispense unit (143) includes a dispense nozzle positioned above the working surface of the substrate (112) (para 0021; see for example Fig. 2).
 
Regarding claim 19, Davlin further teaches that the system controller (120) is configured to adjust both volume of fluid being dispensed and rotational velocity of the substrate holder (111) based on the feedback data (para 0007, 0022, 0030). 

Regarding claim 20, Davlin further teaches that the substrate holder (111) is configured to hold a semiconductor wafer (para 0020). However, it should be noted that inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). See MPEP 2115.


Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davlin (US 2003012868, already of record) in view of Fitzsimmons (USP 6493078) as applied to claims 1 and 8 above, and in further view of Sanada (USP 5843527).
Regarding claim 4, the previous art combination above teaches a stroboscope.
The previous art combination above does not explicitly teach that the stroboscope is configured to illuminate the working surface of the substrate in phase with substrate rotation. 
However, in the same field of endeavor, Sanada teaches a stroboscope (40) configured to illuminate the working surface of the wafer W (substrate) in phase with rotation, for the benefit of avoiding irregular reflection (col. 53, lines 5-23; col. 54, lines 6-14). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to illuminate the substrate in in phase with rotation with the strobe in the previous art combination above, as taught by Sanada, for the benefit of avoiding irregular reflection.

Regarding claim 9, as mentioned above, the apparatus of the combination of Davlin and Fitzsimmons teaches a video camera including a strobe to yield stroboscopic images. 
Davlin further teaches that the system controller (120) is configured to dispense, based on examination of the video of movement of the liquid, a calculated volume of 
Davlin does not explicitly teach that the dispense time corresponds to a dispense volume that is less than 50% excess volume needed to cover the substrate.
However, in the same field of endeavor, Sanada teaches calculating the total volume of dispensed fluid based on the dispense time to eliminate excessive photoresist supply (i.e., to be less than 50% excess volume needed to cover the substrate), for the benefit of achieving resource saving (col. 30, lines 54-63). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispense time to dispense less than 50% excess volume needed to cover the substrate in the previous art combination above, as taught by Sanada, for the benefit of achieving resource saving.

Regarding claim 14, Davlin further teaches that the processor (120), based on examination of video of movement of photoresist, is configured to monitor a coating progression of photoresist across the working surface of the substrate and configured generate the feedback data indicating when sufficient photoresist has been dispensed for full coverage of the working surface of the substrate (para 0030, 0031). For example, Davlin discloses a scenario where an image is generated showing that the expected coverage matches the actual coverage, thus indicating that sufficient photoresist has been dispensed in order to achieve full coverage (para 0030, 0031).
Davlin does not explicitly teach that the processor or system controller is configured to stop dispensing the liquid in response to receiving the feedback data 
	However, in the same field of endeavor, Sanada teaches identifying when the working surface of the substrate is fully covered and controller 20 stops dispensing fluid in response to timing feedback indicating that the working surface of the substrate is fully covered, for the benefit of forming a photoresist film in a desired thickness (col. 20, lines 57-66). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to stop dispensing fluid after identifying when the working surface of the substrate is fully covered in the previous art combination above, as taught by Sanada, for the benefit of forming a photoresist film in a desired thickness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davlin (US 2003012868, already of record) in view of Fitzsimmons (USP 6493078) as applied to claim 1 above, and in further view of Whitman (USP 6893504).
Regarding claim 18, as mentioned above, Davlin further teaches that the dispense unit (143) includes a dispense nozzle positioned above the working surface of the substrate (112) (para 0021; see for example Fig. 2).
Davlin does not explicitly teach that the dispense unit includes a dispense nozzle array. 
However, in the same field of endeavor, Whitman teaches a dispense nozzle array (16, 18, 22) positioned above the working surface of the substrate (20), for the benefit of providing an event and efficient distribution of fluid across the wafer surface 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/247,769.
Although the claims at issue are not identical, they are not patentably distinct from each other because a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).  See MPEP 2131.02.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717